Case 17-12378        Doc 58     Filed 05/13/19     Entered 05/13/19 15:36:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 12378
         Ann M Pozdol

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/20/2017.

         2) The plan was confirmed on 02/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/08/2019.

         5) The case was Dismissed on 02/25/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-12378              Doc 58           Filed 05/13/19    Entered 05/13/19 15:36:42                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $32,600.00
           Less amount refunded to debtor                                 $1,900.00

 NET RECEIPTS:                                                                                             $30,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,349.50
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,349.50

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Action Payday                              Unsecured         500.00           NA              NA            0.00       0.00
 American General Financial/Springleaf Fi   Unsecured      4,500.00            NA              NA            0.00       0.00
 American InfoSource LP                     Unsecured         700.00        934.95          934.95           0.00       0.00
 American Net Loans                         Unsecured      1,825.00            NA              NA            0.00       0.00
 Americash                                  Unsecured         300.00           NA              NA            0.00       0.00
 Avant Inc                                  Unsecured      3,500.00            NA              NA            0.00       0.00
 Becket & Lee                               Unsecured      4,249.00       4,398.00        4,398.00           0.00       0.00
 Credit One Bank Na                         Unsecured         124.00           NA              NA            0.00       0.00
 Discover Financial Services                Unsecured     11,317.00     11,310.40        11,310.40           0.00       0.00
 Diversified Consultant                     Unsecured         873.00           NA              NA            0.00       0.00
 Dsnb Macys                                 Unsecured         655.00           NA              NA            0.00       0.00
 Dsnb Macys                                 Unsecured           0.00           NA              NA            0.00       0.00
 ECast Settlement Corp                      Unsecured      7,036.00       7,036.63        7,036.63           0.00       0.00
 ECast Settlement Corp                      Unsecured      2,416.00       2,416.40        2,416.40           0.00       0.00
 Greenline Loans                            Unsecured         500.00           NA              NA            0.00       0.00
 IL Cash Advance                            Unsecured         700.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414              Unsecured     12,000.00       5,367.55        5,367.55           0.00       0.00
 Illinois Dept of Revenue 0414              Priority      18,000.00     29,778.94        29,778.94     13,526.13        0.00
 Internal Revenue Service                   Priority      11,000.00     16,037.13        16,037.13      7,512.82        0.00
 Internal Revenue Service                   Unsecured     12,000.00           0.00            0.00           0.00       0.00
 M3 Financial Services                      Unsecured         178.00           NA              NA            0.00       0.00
 Merchants Cr                               Unsecured         108.00           NA              NA            0.00       0.00
 Nicor Gas                                  Unsecured           0.00        394.69          394.69           0.00       0.00
 North Plains Financial                     Unsecured         500.00           NA              NA            0.00       0.00
 Pellettieri                                Unsecured      1,205.00            NA              NA            0.00       0.00
 Peoples Energy Corp                        Unsecured          68.00        498.23          498.23           0.00       0.00
 Peoples Gas                                Unsecured          52.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured      2,663.00       2,663.73        2,663.73           0.00       0.00
 Portfolio Recovery Associates              Unsecured           0.00      5,399.17        5,399.17           0.00       0.00
 Quantum3 Group                             Unsecured      1,236.00       1,310.56        1,310.56           0.00       0.00
 Radiant Cash                               Unsecured         600.00      1,142.37        1,142.37           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-12378                 Doc 58   Filed 05/13/19    Entered 05/13/19 15:36:42                 Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid           Paid
 Resurgent Capital Services            Unsecured           0.00          184.39        184.39           0.00         0.00
 Rgs Financial                         Unsecured      2,541.00              NA            NA            0.00         0.00
 Rise                                  Unsecured         900.00             NA            NA            0.00         0.00
 Speedy Cash                           Unsecured      2,000.00         3,029.84      3,029.84           0.00         0.00
 Stellar Recovery                      Unsecured           0.00             NA            NA            0.00         0.00
 SYNCB Care Credit                     Unsecured      1,500.00              NA            NA            0.00         0.00
 SYNCB Paypal                          Unsecured      1,000.00              NA            NA            0.00         0.00
 VW Credit                             Secured        6,200.00         5,845.00      5,845.00      4,190.29       121.26
 White Pine Lending                    Unsecured         500.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                   $0.00
       Mortgage Arrearage                                             $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                    $5,845.00          $4,190.29                 $121.26
       All Other Secured                                              $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                   $5,845.00          $4,190.29                 $121.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                    $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                    $0.00
        All Other Priority                                    $45,816.07           $21,038.95                    $0.00
 TOTAL PRIORITY:                                              $45,816.07           $21,038.95                    $0.00

 GENERAL UNSECURED PAYMENTS:                                  $46,086.91                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                 $5,349.50
           Disbursements to Creditors                                $25,350.50

 TOTAL DISBURSEMENTS :                                                                                $30,700.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-12378        Doc 58      Filed 05/13/19     Entered 05/13/19 15:36:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
